      


 1
 2                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 3                                       AT SEATTLE
 4
 5   SUZETTE PUENTE, an individual, and                 Case No. C18-825 RSM
     STATE FARM MUTUAL AUTOMOBILE
 6   INSURANCE COMPANY, as subrogee of                  ORDER GRANTING MOTION TO
 7    Suzette Puente,                                   WITHDRAW AS ATTORNEY OF
                                                        RECORD FOR PLAINTIFF SUZETTE
 8                   Plaintiffs,                        PUENTE
 9                       v.
10
         UNITED STATES OF AMERICA,
11
                     Defendant.
12
13           This matter comes before the Court on the Motion of John R. MacMillan to Withdraw as

14   Attorney of Record for Plaintiff Suzette Puente. Dkt. #12. No party has opposed this Motion.
15
     The Court finds good cause for Mr. MacMillan to withdraw as attorney of record for Plaintiff
16
     Suzette Puente. He remains attorney of record for Plaintiff State Farm.
17
             Having reviewed the relevant briefing and the record, the Court hereby finds and
18
19   ORDERS that the Motion to Withdraw (Dkt. #12) is GRANTED. John R. MacMillan is

20   relieved as attorney of record for plaintiff Suzette Puente. Copies of future correspondence in
21
     this matter should be sent directly to: SUZETTE PUENTE, 15914 44TH AVE. W, APT. M308,
22
     LYNNWOOD, WA 98087-6165
23
24           DATED this 18th day of January 2019.

25
26
27
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
28

     ORDER GRANTING MOTION TO WITHDRAW AS ATTORNEY OF RECORD FOR
     PLAINTIFF SUZETTE PUENTE - 1
